DETAILED ACTION
This Office action is in response to the amendment filed 10 March 2021. Claims 1-5, 7, 9-13, 15, and 17-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the independent claims (line 15 of Claim 1 and corresponding portions of the other independent claims), “transmitting trigger frames” should probably be corrected to ---transmitting respective trigger frames--- so as to indicate a respective frame for each station if that is indeed the relationship.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prajapati et al. (US 2013/0155931) in view of Radhakrishnan et al. (US 2016/0183185), Choi et al. (US 2008/0026695), and Banerjee et al. (WO 2008/075316).
For Claims 1 and 9, Prajapati teaches a method and an apparatus, comprising: a controller configured to operate in an access point (AP) mode; and a processing device (see paragraphs 101, 102, 108) to: 
setting one or more multi-user (MU) enhanced distributed channel access (EDCA) parameters in a beacon signal to a value to prevent a plurality of stations (STAs) from using a frequency band, the frequency band being shared by the plurality of STAs and a radio (see paragraph 91, 94: multiple users, edca); 
transmitting the beacon signal from a wireless device in an access point (AP) mode to the plurality of STAs to prevent the plurality of STAs from using the frequency band (see paragraphs 91, 94); 
detecting that the frequency band is available for use by the plurality of STAs during a time period to transmit uplink signals to the wireless device without interfering with the radio (see paragraphs 91, 94); and in response, 
transmitting trigger frames from the wireless device to the plurality of STAs to schedule the plurality of STAs to transmit the uplink signals to the wireless device using the frequency band during the time period without backoff (see paragraphs 91, 94: RDG trigger, 45, 46: RDG, contention free grants to stations, no stations must back off).
Prajapati as applied above is not explicit as to, but Radhakrishnan teaches receiving, by a processing device of the wireless device from the radio via an interface of the wireless device, a 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for a radio to give notice as in Radhakrishnan when implementing the method of Prajapati. The motivation would be to conserve resources at the radio while also enabling the wireless device to make more efficient scheduling decisions.
The references as applied above are not explicit as to, but Choi teaches, responsive to determining availability of a frequency band, scheduling the wireless device to transmit the downlink signals to the plurality of STAs using the frequency band (see paragraphs 25, 27, 28, 44, 45).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle downlink communications as in Choi when implementing the coexistence method of Prajapati. One of ordinary skill would have been able to do so with the reasonably predictable result of providing for bidirectional communications while enabling stations to conserve power.
Prajapati further teaches determining that the plurality of STAs are prevented from using the frequency band (see paragraph 94), but otherwise the references as applied above are not explicit as to, but Banerjee teaches receiving a request from the radio to access the frequency band (see p. 6 lines 15-30, p. 12 line 33 to p. 13 line 11); and
granting access to the frequency band to the radio in response to determining that the plurality of STAs are prevented from using the frequency band by the beacon signal (see p. 9 lines 15-26, p. 10 lines 5-7: beacon; p. 7 lines 32-35, p. 8 lines 7-13).

 For Claims 2 and 10, Prajapati teaches the method, wherein the beacon signal is defined in IEEE 802.11ax standard (see paragraphs 91, 94, 101: WLAN).
For Claims 3 and 11, Prajapati teaches the method, wherein the frequency band includes a 2.4 gigahertz (GHz) frequency band (see paragraph 30: 802.11ax WLANs use 2.4 GHz).  
For Claims 4 and 12, Prajapati teaches the method, wherein detecting that the frequency band is available comprises detecting that the radio is not using the frequency band for the time period (see paragraphs 90, 94, synchronous, Bluetooth).  
For Claims 5 and 13, Prajapati teaches the method, wherein the radio is a Bluetooth® radio (see paragraphs 85, 91, 94).  
For Claims 7 and 15, Prajapati teaches the method, wherein the trigger frame is defined in IEEE 802.11ax standard (see paragraphs 91, 94: RDG, paragraphs 45, 46 for additional details about RDG).  
For Claim 17, Prajapati teaches a method, comprising: 
transmitting a signal from a wireless device in an access point (AP) mode to a plurality of stations (STAs) to prevent the plurality of STAs from using a frequency band, the frequency band being shared by the plurality of STAs and a radio (see paragraphs 91, 94); 
operating the radio in the frequency band to communicate with a second wireless device without interfering with the plurality of STAs (see paragraphs 91, 94; see also 85, 87, 92, 93: BT is operated so as not to conflict with WLAN operations); 
detecting that the radio is not using the frequency band for a time period (see paragraphs 91, 94); 

Prajapati as applied above is not explicit as to, but Radhakrishnan teaches receiving, by a processing device of the wireless device from the radio via an interface of the wireless device, a notification that the frequency band is available for use by the wireless device to transmit downlink signals to the plurality of STAs without interfering with the radio (see paragraphs 20, 25, 30, 41: notification of sleep mode is an indication that bandwidth will be available; see Figure 2B also: notification to the AP sleep manager of sleep mode can take place via BT interface, the wireless interface to the BT network as well as an internal interface between the BT radio and the sleep manager).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for a radio to give notice as in Radhakrishnan when implementing the method of Prajapati. The motivation would be to conserve resources at the radio while also enabling the wireless device to make more efficient scheduling decisions.
The references as applied above are not explicit as to, but Choi teaches, responsive to determining availability of a frequency band, scheduling the wireless device to transmit the downlink signals to the plurality of STAs using the frequency band (see paragraphs 25, 27, 28, 44, 45).   
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle downlink communications as in Choi when implementing the coexistence method of Prajapati. One of ordinary skill would have been able to do so with the reasonably predictable result of providing for bidirectional communications while enabling stations to conserve power.

granting access to the frequency band to the radio in response to determining that the plurality of STAs are prevented from using the frequency band by the signal (see p. 9 lines 15-26, p. 10 lines 5-7: beacon; p. 7 lines 32-35, p. 8 lines 7-13).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allow for the radio to use the frequency band without interference from the stations as in Banerjee when implementing the method of Prajapati. The motivation would be to improve communications quality for devices using either protocol.
For Claim 18, Prajapati teaches the method, wherein the signal is a beacon signal, and the method further comprising setting one or more multi-user (MU) enhanced distributed channel access (EDCA) parameters in the beacon signal to a value to prevent the plurality of STAs from using the frequency band (see paragraphs 91, 94: EDCA, multiple users, beacon).  
For Claim 19, Prajapati teaches the method, wherein the beacon signal is defined in IEEE 802.11ax standard (see paragraphs 91, 94, 101: WLAN).
For Claim 20, Prajapati teaches the method, wherein the radio is a Bluetooth® radio (see paragraphs 85, 91, 94).  
 Response to Arguments
The amendment filed 23 November 2020 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.

Other portions of Prajapati cited by applicant (paragraph 59) relate to the stations contending, and using a backoff period, to make a request to obtain contention-free access. Such an operation does not exclude the stations using the granted contention-free access for sending uplink signals as taught in the portions of Prajapati cited in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nezou et al. (US2020/0092881) taches a system allowing multi-user simultaneous uplink access on granted subchannels.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/24/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466